Citation Nr: 1110085	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  06-09 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a lumbar injury at L4-L5 with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1975.  Thereafter, he had reserve service through 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for residuals of a lumbar injury.

In February 2009 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

When the case was last before the Board in June 2010, the issue of entitlement to service connection for residuals of a lumbar injury at L4-L5 with radiculopathy was remanded for additional development.


FINDING OF FACT

Residuals of a lumbar injury at L4-L5 with radiculopathy are etiologically related to a period of ACDUTRA.


CONCLUSION OF LAW

Residuals of a lumbar injury at L4-L5 with radiculopathy were incurred during active service.  38 U.S.C.A. §§ 101(21), (24), 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in May 2004, September 2004, February 2005, March 2006, December 2009, June 2010, and February 2010, the RO and the Appeals Management Center provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the March 2006 notice letter informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the Veteran's claim was readjudicated by the RO in November 2010, after proper VCAA notice was provided and after the Veteran had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the VA treatment records, VA examination reports, and private medical evidence.  A formal finding of unavailability of the Veteran' service treatment records from Randolph Air Force Base Hospital was made.  The Veteran was informed of this fact in a February 2005 letter.  The September 2004 letter informed him of the alternative records that could be submitted in order to substantiate his claim of an injury that occurred during his reserve service in 1998.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Moreover, he testified before the undersigned at a Travel Board hearing.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In any event, given the fully favorable disposition of the appeal, any VCAA defect, if present, is harmless error and not prejudicial to the Veteran.

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

VA law provides that active military, naval, or air service includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Active service also includes a period of INACDUTRA during which an individual was disabled or dies from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  38 U.S.C.A. § 101(24).  Service connection for a person on INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  The VA General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude INACDUTRA during which a member was disabled or died due to non-traumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.  

To establish a service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Where a veteran served for at least 90 days during a period of war and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Court has held that VA service connection compensation presumptions do not apply to ACDUTRA or INACDUTRA service.  Biggins, 1 Vet. App. at 477- 78.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection for his residuals of a lumbar injury at L4-L5 with radiculopathy because it was incurred during his reserve service in 1998.  Specifically, he asserts that he woke up one morning in September 1998 with excruciating lower back pain and tightness such that he was unable to walk normally.  He was seen at the Randolph Air Force Base Hospital and was told that he had a very bad muscle spasm.  He was prescribed Ibuprofen, 800 mg, and Cyclobenzaprine, 10 mg.  He submitted copies of the prescription labels for these, and they are of record.  After about a week, his pain started to improve and after three weeks, his ability to walk had returned to normal and he no longer experienced the low back pain.  He then states that he experienced two serious exacerbations of the back pain since that time.  First, in November 2001 he had localized lower back pain again, but it was not as severe as in 1998.  Moreover, this time he had much quicker improvement (in approximately 10 days).  In 2003 he experienced, for the first time, radiating pain from the right buttocks area down the outside of his right leg and into the right foot.  At times, the pain will go all the way into the right great toe.  Since 2003, the low back pain has generally subsided, with intermittent exacerbations, but the radicular symptoms have been constant.  The Veteran has also advanced the argument that his low back disability is due to his service-connected degenerative disc disease of the cervical spine and his left upper extremity radiculopathy. 

Initially, the Board notes that the Veteran was serving on a period of ACDUTRA in September 1998, when the alleged back injury occurred.  Unfortunately, his service treatment records from Randolph Air Force Base Hospital are unavailable.  However, his story has been consistent and he submitted copies of the prescription labels from Randolph Air Force Base Hospital for Ibuprofen, 800 mg and generic Flexeril, 10 mg, dated on September 28, 1998.  As such, the Board concedes that the Veteran did experience the back injury as described while serving on ACDUTRA.  

The medical evidence of record contains a September 2003 treatment record, which notes complaints of a grabbing like sensation that radiates down the posterior right leg, for the last four to five months.  The Veteran also complained of right great toe pain at that time.  An October 2003 VA treatment record notes complaints of low back pain with right buttocks pain that radiates into the right posterior thigh and right calf.  It was noted that the Veteran had similar previous episodes in September 1998 and in November 2001.  Another October 2003 VA treatment record notes that the Veteran has had five to six episodes of acute low back pain over that last 20 years.  

A November 2003 private treatment record notes that for many years, the Veteran has had nonradicular low back pain which has seemed to be spontaneous and unrelated to trauma or lifting.  It generally subsided without seeing a physician.  However, over the past six months he has had radicular pain into the right buttock which is relatively constant.  He has little back pain with this sciatic distribution.  The impression was essentially normal examination with no weakness or sensory loss, and intact reflexes.  The diagnosis was mild lumbar radiculopathy at L4-5 on the right.

The August 2005 VA examiner reviewed the claims file, listened to the Veteran's medical history, and thoroughly examined the Veteran.  The examiner opined that it is less likely than not that the current degenerative disc disease of the lumbosacral spine with nerve root impingement and radiculopathy is related to the back problems in service.  The Veteran's in-service problems appeared to the examiner to be a soft tissue injury.  However, the Veteran's examination of the back in 2003 was essentially normal.  Currently, he has some decrease in the range of motion of the lumbar spine, but the examiner opined that the current disease represents the aging process.

A March 2010 letter from J. Phelps, M.D., indicates that the Veteran has had on and off low back pain and radiating leg pain since September 28, 1998.  A MRI report from January 2006 demonstrates disc damage at L3-L4, L4-L5, and L5-S1.  Dr. Phelps opined that the Veteran's symptoms have probably just gradually worsened from his original injury in 1998, and they progressed to the point where they are right now.  

An April 2010 private consultation report from K. Perl, D.O., notes that the Veteran has L3-L4 and L4-L5 right lateral disc bulges, L5-S1 bulge with annular tear impinging on the right S1 nerve, lumbar degenerative disc disease, and lumbar radiculitis affecting the right lower extremity.  The physician noted that the medical literature shows that lumbar spine problems usually begin with degenerative disc disease and then progress with diffuse disc bulging and then progress with an annular tear and nerve root impingement.  This is the exactly the case with the Veteran.  Dr. Perl opined that it is more probable that the Veteran's lumbar spine issues including the bulges, nerve root impingement, and degenerative disc disease are related to his initial military service injury in 1998.  

A November 2010 VA examination report notes that the Veteran has no history of injury or trauma to the back.  The examiner diagnosed the Veteran with lumbar spine degenerative disc disease and facet arthrosis by X-ray, and with right lower extremity radiculopathy.  The examiner reviewed the claims file.  The examiner opined that the current diagnosis is less likely than not related to the Veteran's military service.  The opinion was based upon the lack of any documentation in the service treatment records of back problems or complaints, and upon the inability of the examiner to locate the date on the prescription labels of the medication from Randolph Air Force Base.  

Based upon a review of the entire record, the Board finds that the evidence is at least in equipoise with respect to whether the current lumbar spine disability is etiologically related to the initial ACDUTRA injury in September 1998.  In this regard, the Board notes that the Veteran's service treatment records for this period of time have been determined unavailable.  In cases such as this, where the veteran's service records are unavailable through no fault of the claimant, there is a heightened obligation to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran has claimed that after his first back injury in September 1998, he did not have another incident involving low back pain until 2001, and then not again until 2003.  As noted above, the Veteran's story in this regard has been internally consistent.  Specifically, he has told VA the same story as he has told his treating physicians, both VA and in the private sector.  

The record contains three medical opinions regarding the claim on a direct basis.  Notably, there is a VA medical opinion which is against the claim on a direct basis, and two private medical opinions which are essentially in favor of the claim on a direct basis.  The August 2005 VA examiner felt that the Veteran's current back problems are more likely age-related and less likely than not related to the back pain experienced during service.  Initially, the Board notes that the August 2005 examiner based the opinion on the lack of medical documentation of an in-service injury.  This reason has been eliminated as a basis because the Board finds that the Veteran's contentions of his in-service injury are supported by the evidence of record, to include the prescription bottle labels.  Second, the August 2005 VA examiner addressed the prescription bottle labels but could not locate a date on the labels, and therefore, did not take them into account in assessing the etiology of the back problem.  The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The photocopy of the prescription bottle labels clearly demonstrates that they were filled at Randolph Air Form Base Hospital on September 28, 1998.  Accordingly, the Board concludes that the August 2005 VA medical opinion is of limited probative value and is not sufficient to raise a reasonable doubt.

The record also contains two private medical opinions that are in favor of the claim.  Dr. K. Perl examined the Veteran and opined that it is more probable that the lumbar spine bulges, nerve root impingement and degenerative disc disease are related to the in-service injury in September 1998.  Dr. Perl indicated that medical literature shows the progression of lumbar spine problems to operate in exactly the way that the Veteran's lumbar spine problems have progressed.  Moreover, Dr. Phelps opined that the Veteran's back symptoms have progressed from the initial September 1998 injury to the point they have today.  Although neither private opinion uses the precise terminology preferred by VA, each opinion is based upon examination of the Veteran, a factually based medical history, and an adequate rationale.  As such, in giving the Veteran the benefit of the doubt, the Board finds that the Veteran injured his low back during a period of ACDUTRA, and that the current lumbar spine disability is etiologically related to such in-service injury.  Therefore, service connection for residuals of a lumbar injury at L4-L5 with radiculopathy is granted.


ORDER

Entitlement to service connection for residuals of a lumbar injury at L4-L5 with radiculopathy is granted.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


